FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50261

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00515-RGK

  v.
                                                 MEMORANDUM*
MATTHEW CRAIG RUBIN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Matthew Craig Rubin appeals from the district court’s judgment and

challenges the 78-month sentence imposed following his guilty-plea conviction for

conducting transactions in criminally derived property, in violation of 18 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1957, and witness tampering, in violation of 18 U.S.C. § 1512(b)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rubin contends that the district court erred by denying his request for a

downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1

despite his sentencing enhancement for obstruction of justice under section 3C1.1.

We review the district court’s determination of whether a defendant has accepted

responsibility for clear error. See United States v. Rosas, 615 F.3d 1058, 1066 (9th

Cir. 2010). The district court did not clearly err in finding that Rubin’s obstruction

of justice, including his flight to Mexico while sentencing was pending in this case,

was inconsistent with acceptance of responsibility. See id. at 1066-67.

      AFFIRMED.




                                          2                                    13-50261